ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT dated as of March 14, 2007 (this “Agreement”) is
made and entered into by and between Tix Corporation, a Delaware corporation
(“Purchaser”), and John’s Tickets LLC, an Ohio limited liability company dba Any
Event Tickets (“Any Event”) and John Pirample, sole member of Any Event
(together with Any Event, the “Seller”), on the other hand.
 
A. Any Event is a ticket brokerage firm, with offices located in Las Vegas,
Nevada and Cleveland, Ohio, and Seller wishes to sell to Purchaser the assets
listed in Exhibit A, attached hereto (“Seller’s Assets”).
 
B. Purchaser wishes to purchase Seller’s Assets from Seller.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants set forth in this Agreement, and other good and valuable
consideration, the receipt, sufficiency and adequacy of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
When used in this Agreement, the following terms shall have the respective
meanings set forth below:
 
“Affiliate” shall mean with respect to any Person (i) a Person directly or
indirectly controlling, controlled by or under common control with such Person;
or (ii) an officer, director, member or partner of such Person. For these
purposes, control means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether its the ownership of voting securities, by contract or otherwise.
 
“Agreement” shall mean this Asset Purchase Agreement, including all exhibits and
schedules thereto, as the same may hereafter be amended, modified or
supplemented from time to time.
 
“Applicable Law” shall mean, with respect to any Person, any statute, law,
regulation, order, injunction, judgment, decree or other requirement of any
Authority applicable to such Person or any of its Affiliates or any of their
respective properties, and assets.
 
“Authority” shall mean any governmental, regulatory or administrative body,
agency or authority, any court of judicial authority, any arbitrator or any
public, private or industry regulatory authority.
 
“Books and Records” of Seller shall mean copies of all books and records,
ledgers, employee records, customer lists, files, correspondence, computer data
bases, accounting information and other records of every kind, whether written,
computerized or maintained in any other medium, which are owned by Seller or in
which Seller has any interest, which in each case relates to Seller’s Assets.
 
 
 

--------------------------------------------------------------------------------

 
“Closing” shall mean the consummation of the transactions contemplated in this
Agreement.
 
“Closing Date” shall mean the date upon which the Closing occurs.
 
“Domain Names” shall mean the Internet registered domain name anyevent.com
currently registered with registrar GoDaddy.com, Inc. and all other domain names
set forth in Exhibit A attached hereto.
 
“Indemnified Party” shall have the meaning specified at Section 13.3.
 
“Indemnifying Party” shall have the meaning specified at Section 13.3.
 
“Intellectual Property” shall mean all intangible properties relating to
Seller’s Assets and in which Seller has any interest (including the right to use
by license or otherwise), and includes, without limitation, all of the following
(to the extent related to the foregoing): (i) all trademarks, service marks,
trade names, trade dress, domain names, logos, corporate names, slogans and
commercial symbols, all applications therefor, and all associated goodwill,
including, without limitation, the Domain Names and the Marks; (ii) all
copyrights, all applications therefor and all associated goodwill; (iii)  all
technical information, know-how, trade secrets, processes, operating,
maintenance and other manuals, drawings and specifications, and related data,
and all associated goodwill; (iv) all “software” and all documentation thereof
(including all electronic data processing systems and program specifications,
functional specifications, source and object codes, algorithms, architecture,
input data, report layouts and format, record file layouts, diagrams, narrative
descriptions and flow charts) (collectively, “Software”); (v) all other
inventions, discoveries, improvements, processes, formulae (secret or
otherwise), data, drawings, specifications, trade secrets, confidential
information, financial, marketing and business data, pricing and cost models and
information, business and marketing plans, operating procedures, customer and
supplier lists, vendor numbers, knowledge of customer preferences and buying
practices and all other ideas (including those in the possession of third
parties, but which are the property of Seller); (vi) all drawings, records,
books or other tangible media embodying the foregoing; (vii) all rights to
obtain and rights to register patents, trademarks and copyrights; and (viii) all
rights to sue or recover and retain damages and costs and attorneys fees for
present and past infringement of any of the foregoing.
 
“Inventory” shall mean all sporting events tickets, concert tickets, tour
tickets, theatre tickets, and all other tickets held by Seller for sale to the
general public.
 
“Knowledge” shall mean, with respect to Seller, the actual knowledge of Seller.
 
“Licenses and Permits” of Seller shall mean all licenses and permits issued to
Seller or in which Seller has any interest (including the right to use).
 
 
-2-

--------------------------------------------------------------------------------

 
“Lien” shall mean any lien, pledge, mortgage, security interest, lease, charge,
conditional sales contract, option, restriction, right of first refusal, or any
other adverse claim or right whatsoever.
 
“Losses” shall mean all damages, awards, judgments, assessments, fines,
penalties, charges, costs, expenses, payments, diminutions in value and other
losses, however suffered or characterized, all interest thereon, all costs and
expenses of investigating any claim, lawsuit or arbitration and any appeal
therefrom, all actual attorneys’ fees incurred in connection therewith, whether
or not such claim, lawsuit or arbitration is ultimately defeated and, subject to
Section 13.4, all amounts paid incident to any compromise or settlement of any
such claim, lawsuit or arbitration.
 
“Marks” shall mean any and all associated rights in and to any Domain Name
trademarks (whether registered or unregistered), trade names, service names,
logos and designs, including, without limitation, all designs, logos or word
marks that incorporate, constitute or comprise the words, phrase or term
“anyevent.com.”
 
“Order” shall mean any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.
 
“Person” shall mean any entity, corporation, company, association, joint
venture, joint stock company, partnership, trust, organization, individual
(including personal representatives, executors and heirs of a deceased
individual), or government (including agencies, departments, bureaus, boards,
divisions and instrumentalities thereof).
 
“Purchaser Documents” shall mean this Agreement and all other agreements,
instruments and certificates to be executed and delivered by Purchaser in
connection with this Agreement.
 
“Purchase Price” shall have the meaning specified at Section 4.1.
 
“Registrar” shall mean the registrar GoDaddy.com, Inc. (www.godaddy.com) with
which the Domain Name anyevent.com is registered, and an entity that has
responsibility and procedures in place for effecting transfers of .com domain
names from a registrant to another party and for effecting transfers of .com
domain names to other registrars. “Registrar” shall also mean and include any
registrar in addition to GoDaddy.com, Inc. with which any of the other Domain
Names, or any of them, is registered, and an entity that has responsibility and
procedures in place for effecting transfers of .com domain names from a
registrant to another party and for effecting transfers of .com domain names to
other registrars.
 
“Required Contractual Consents” shall mean those consents required to be
obtained in order to consummate the transactions contemplated by this Agreement.
 
“Required Governmental Approvals” shall mean those filings, notices or approvals
required to be obtained in order to consummate the transactions contemplated by
this Agreement.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
 
-3-

--------------------------------------------------------------------------------

 
“Seller Disclosure Schedule” shall mean the schedule(s) entitled “Seller
Disclosure Schedule”, dated of even date herewith. Seller Disclosure Schedule
shall be considered a part of this Agreement.
 
“Seller Documents” shall mean this Agreement and all other agreements,
instruments and certificates to be executed by Seller in connection with this
Agreement.
 
“Seller’s Assets” shall mean those assets listed on Exhibit A.
 
“Software” shall have the meaning specified in the definition of Intellectual
Property.
 
“Tangible Personal Property” of Seller shall mean all equipment, supplies, spare
parts, and other tangible personal property relating to Seller’s Assets.
 
“Tax” shall mean any tax, charge, fee, levy, deficiency or other assessment of
whatever kind or nature, together with any interest, penalty, addition to tax or
additional amount imposed by any Tax Authority. “Taxing” and “Taxable” shall
have the correlative meanings.
 
“Tax Authority” shall mean any Authority having jurisdiction over the reporting
and payment of any Taxes.
 
“Third Party Claim” shall have the meaning specified at Section 13.4.
 
“Website” shall mean the webpages and website associated with the URL and
hostname www.anyevent.com and/or any or all websites employing the Domain Name
as its address on the World Wide Web or Internet.
 
References in this Agreement to “Articles,” “Sections,” “Exhibits” and
“Schedules,” shall be to the Articles, Sections, Exhibits and Schedules of this
Agreement, unless otherwise specifically provided; any of the terms defined in
this Agreement may, unless the context otherwise requires, be used in the
singular or the plural and in any gender depending on the reference; the present
tense shall include the past and future tense; the words “herein”, “hereof” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and except as otherwise specified in this Agreement, all references
in this Agreement (a) to any Person shall be deemed to include such Person’s
permitted heirs, personal representatives, successors and assigns; and (b) to
any agreement, any document or any other written instrument shall be a reference
to such agreement, document or instrument together with all exhibits, schedules,
attachments and appendices thereto, and in each case as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof; and (c) to any law, statute or regulation shall be deemed
references to such law, statute or regulation as the same may be supplemented,
amended, consolidated, superseded or modified from time to time.
 
 
-4-

--------------------------------------------------------------------------------

 
ARTICLE II
 
SALE AND PURCHASE OF ASSETS
 
2.1 Assets to be Transferred. Subject to the terms and conditions set forth in
this Agreement and in reliance upon the representations and warranties of Seller
and Purchaser herein set forth, at the Closing, Seller shall sell, transfer,
convey, assign and deliver to Purchaser, by appropriate deeds, bills of sale,
assignments and other instruments satisfactory to Purchaser, and Purchaser shall
purchase from Seller, all of Seller’s right, title and interest, as of the
Closing Date, in and to Seller’s Assets. For purposes of this Section 2.1 only,
“Seller” shall mean Any Event, John Pirample and Timothy Bordonaro, former
President of Any Event. This transfer also includes the following:
 
(a) Assignment and Conveyance of All Rights to Domain Names and Marks: Seller
hereby grants, assigns, and quitclaims to Purchaser all of its right, title, and
interest in perpetuity throughout the universe in and to the Domain Names and
the Marks (and their associated goodwill) to the fullest extent possible, and
Seller agrees that all of its right, title, and interest in and to the Domain
Names and the Marks shall be the sole and exclusive property of Purchaser to be
used in any manner at Purchaser’s sole and absolute discretion. Seller will
cease to maintain an Internet site under the Domain Names effective immediately
and will not register or attempt to register the Domain Names, Marks or any
variants thereof as a domain name or as a trademark or service mark.
 
(b) The Marks: This assignment and grant of rights in and to the Marks includes
all right, title and interest that Seller may own in (i) the words “any event”,
“any event tickets” and/or “anyevent.com” as word marks, independent of any
design, (ii) the words “any event”, “any event tickets” or “anyevent.com” as
used as part of any design, (iii) any and all common law rights in the Marks
owned by Seller, and (iv) all designs and logos related to the Marks, and all
stylized versions thereof, together with the right to recover for the past
infringements thereof, and the good will and portion of the business of Seller
pertaining to and symbolized by such trademarks.
 
(c) The Domain Names. This assignment and grant of rights includes the Domain
Names, and such assignment and grant of rights is subject to and governed by
this Agreement and the terms set forth in the document entitled “Domain Names
Assignment” that is attached as Exhibit C to this Agreement and incorporated
herein by this reference. Seller and Purchaser agree to execute the Domain Names
Assignment simultaneous with the execution of this Agreement. Effective
immediately as of the Closing Date, Seller shall cease any and all use of the
Domain Names.
 
(d) Copyrights. In addition to the foregoing, Seller hereby grants, assigns and
quitclaims to Purchaser all copyrights, if any, whether registered or
unregistered, that are owned or controlled by Seller in and to the Marks, the
Domain Names, the Software, the Website, or any of the Intellectual Property and
all copyrights owned or controlled by Seller related to the Marks, the Domain
Names, the Software, the Website, or any of the Intellectual Property,
throughout the universe, as well as any derivative rights and copyrights
relating thereto.
 
 
-5-

--------------------------------------------------------------------------------

 
2.2 Registrar and Domain Name Transfer: Upon execution of this Agreement, Seller
shall request that the Registrar transfer the Domain Names to Purchaser in
accordance with the Registrar’s then-current domain name transfer procedures.
Purchaser shall promptly provide to Seller and/or Registrar, in accordance with
Registrar’s then-current domain name transfer procedure, any and all information
necessary for Seller and Registrar to effect the Domain Names transfer,
including the Purchaser’s account information and the Purchaser’s registrar
information, if different from the Registrar. After initiating the transfer
processes for all Domain Names, Seller shall promptly reply to any and all
requests made by the Registrar to complete the transfers including, without
limitation, any requests for additional information or documentation. Seller
shall promptly provide to Purchaser copies of all correspondence with the
Registrar related to the Domain Names. Seller shall promptly notify Purchaser of
the successful completion of the transfers as reflected in the WHOIS databases
on Registrar’s web site (located at www.godaddy.com or other URL where any other
registrar may be found).
 
2.3 Title to Seller’s Assets. Seller’s Assets shall be conveyed free and clear
of all liabilities, obligations and Liens (other than those set forth in the
Seller Disclosure Schedules (if any)).
 
ARTICLE III
 
ASSUMPTION OF LIABILITIES
 
Purchaser shall not assume or be liable for any liabilities or obligations of
Seller, direct or indirect, fixed, contingent or otherwise, known or unknown,
which exist on the Closing Date or which arise thereafter as a result of any
act, omission or circumstance taking place prior to the Closing Date, including,
without limitation, any of Seller’s liabilities or obligations relating to the
past employment or termination of Seller’s employees or relating to any benefit
plan.
 
ARTICLE IV
 
PURCHASE PRICE, PAYMENT AND RELATED MATTERS
 
4.1 Purchase Price. The purchase price (the “Purchase Price”) for Seller’s
Assets shall be a cash payment of $300,000 (“Cash Payment”) and 137,500 shares
of restricted common stock of Purchaser (the “Shares”). After the Closing Date,
Purchaser shall conduct an audit of the Seller’s ticket brokerage business and
Inventory, and shall reimburse Seller for the cost of the Inventory, the amount
of which shall be determined at the conclusion of an audit to be performed by
Purchaser, pursuant to Section 12.3.
 
4.2 Status of Shares. Seller acknowledges that (a) the Shares have not been
registered by Purchaser under the Securities Act or with any Authority and are
being issued pursuant to an exemption from the registration requirements of the
Securities Act pursuant to promulgated thereunder Section 4(2) and Regulation D
and (b) the certificates evidencing the Shares will bear a restricted legend.
Seller acknowledges that the Shares may not be resold or transferred unless the
Shares are first registered in accordance with the Securities Act.
 
 
-6-

--------------------------------------------------------------------------------

 
ARTICLE V
 
CLOSING
 
5.1 Time and Place. The Closing is effective as of March 14, 2007. Possession
and control of Seller’s Assets shall vest in Purchaser as of the Closing.
 
5.2 Transactions at the Closing. At the Closing, the following shall occur:
 
(a) Purchaser shall deliver the Cash Payment and title to the Shares to the
Seller;
 
(b) Seller shall deliver to Purchaser assignments in registrable form of all
trademarks, service marks, copyrights, domain names and registrations or
applications for the same included within Seller’s Assets and a bill of sale and
assignment of Seller’s Assets, and such other instruments of sale, transfer,
conveyance, assignment and confirmation, and Seller shall take such further
actions, as Purchaser may reasonably deem necessary or desirable in order to
transfer, convey and assign to Purchaser, and to confirm Purchaser’s title to,
all of Seller’s Assets, to put Purchaser in actual possession and operating
control thereof and to assist Purchaser in exercising all rights with respect
thereto; and
 
(c) Seller shall deliver to Purchaser all of the Books and Records relating to
Seller’s Assets.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
OF SELLER
 
Seller hereby represents and warrants to Purchaser that:
 
6.1 Organization; Authority; Due Authorization.
 
(a) Organization and Good Standing. Seller is a limited liability company duly
organized, validly existing and in good standing under the Applicable Laws of
the State of Ohio and is qualified to do business in Nevada.
 
(b) Authority to Execute and Perform Agreements. Seller has all power, authority
and approvals required to enter into, execute and deliver this Agreement and all
of the other Seller Documents and to perform fully Seller’s obligations
hereunder and thereunder.
 
(c) Due Authorization; Enforceability. Seller has taken all actions necessary to
authorize it to enter into and perform fully its obligations under this
Agreement and all of the other Seller Documents to be executed by it and to
consummate the transactions contemplated herein and therein. This Agreement has
been duly and validly executed by Seller and (assuming due authorization,
execution and delivery by Purchaser) constitutes the legal, valid and binding
obligation of Seller, enforceable in accordance with its terms.
 
 
-7-

--------------------------------------------------------------------------------

 
(d) No Other Marks. Seller has no other Domain Names, marks, trademarks, service
marks or trade names used in connection with Any Event Tickets’ business other
than what is listed in Exhibit A, and all such Domain Names, marks, trademarks,
service marks or tradenames are included within this Asset Purchase Agreement
and the Domain Names Assignment attached hereto as Exhibit C.
 
6.2 No Violation. Neither the execution or delivery by Seller of this Agreement
or any of Seller Documents nor the consummation of the transactions contemplated
herein or therein will: (a) violate any provision of the operating agreement or
other charter documents of Seller; (b) result in the creation or imposition of
any Lien upon any of Seller’s Assets; or (c) violate or require any consent or
notice under any Applicable Law or Order to which Seller or any of its
properties is subject.
 
6.3 Regulatory and Other Approvals. To the knowledge of Seller, no consent,
approval, authorization, notice, filing, exemption or other requirement must,
pursuant to any Applicable Law or Order be obtained from any Authority or Person
or which must otherwise be satisfied by Seller in order that (a) the execution
or delivery by Seller of this Agreement or any of the other Seller Documents
(b) the consummation of the transactions contemplated herein or therein or will
not (i) violate in any material respect any Applicable Law, any applicable Order
to which Seller is subject or any License or Permit of Seller; or (ii) result in
the creation or imposition of any Lien upon any of Seller’s Assets.
 
6.4 Title to Seller’s Assets. Seller has good and marketable title to each of
Seller’s Assets and the valid and enforceable right to receive and/or use each
of Seller’s Assets free and clear of any and all Liens. The delivery to
Purchaser of the instruments of transfer of ownership contemplated by this
Agreement will at the Closing vest good and marketable title to, or the valid
and enforceable right to receive and/or use, each such Seller’s Asset in
Purchaser, free and clear of all Liens.
 
6.5 Litigation. There is no litigation pending or, to the knowledge of Seller,
threatened relating to Seller’s Assets.
 
6.6 Intellectual Property. As of the date hereof to the knowledge of Seller:
 
(i) all Intellectual Property within Seller’s Assets are valid and in full force
and effect and are not subject to any Taxes;
 
(ii) all of the Software of Seller performs in full compliance with all of the
specifications therefore (including, without limitation, functional
specifications) set forth in user manuals, promotional materials or license
agreements;
 
(iii) accurate and complete copies of all source codes relating to all versions
of each item of Software of Seller exist and have been made available to
Purchaser;
 
(iv) there are no pending claims, actions, or other adversary proceedings,
disputes or disagreements involving Seller concerning any item of its
Intellectual Property, and, to the Knowledge of Seller, no such action,
proceeding, dispute or disagreement is threatened.
 
 
-8-

--------------------------------------------------------------------------------

 
6.7 Tangible Personal Property. As of the date hereof:
 
(a) Seller has good and marketable title owned by it to each item of its
Tangible Personal Property, free and clear of all Liens or other encumbrances;
and
 
(b) each item of Tangible Personal Property is in good operating condition and
repair, usable in the ordinary course of business, and the operation thereof as
conducted during the twelve-month period prior to the date hereof, as presently
conducted and as currently proposed to be conducted is not, in any material
respect, in violation of any applicable law.
 
6.8 Investment Representation. Seller is and will be acquiring the Shares for
investment purposes only and not with a view to distribution.
 
ARTICLE VII
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller as follows:
 
7.1 Due Incorporation. Purchaser is a corporation duly organized, validly
existing and in good standing under the Applicable Laws of Delaware.
 
7.2 Authority to Execute and Perform Agreements. Purchaser has all requisite
power, authority and approval required to enter into, execute and deliver this
Agreement and the other Purchaser Documents and to perform fully its respective
obligations hereunder and thereunder.
 
7.3 Due Authorization; Enforceability. Purchaser has taken all actions necessary
to enter into and perform its obligations under this Agreement including the
issuance of the Shares and all other Purchaser Documents and to consummate the
transactions contemplated herein and therein. This Agreement has been duly and
validly executed by Purchaser and (assuming the due authorization, execution and
delivery by Seller) constitutes the legal, valid and binding obligations of
Purchaser enforceable in accordance with its terms. 
 
7.4 Capitalization. The authorized capital stock of Purchaser consists of (i)
100,000,000 shares of common stock, par value $0.08, of which 18,440,305 shares
are outstanding as of the date of this Agreement and (ii) 500,000 shares of
preferred stock, par value $0.01 per share, none of which are outstanding. The
Shares have been duly authorized, validly issued, fully paid and nonassessable,
and have not been issued in violation of any preemptive right of stockholders.
 
 
-9-

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
COVENANTS AND AGREEMENTS OF THE PARTIES
EFFECTIVE PRIOR TO CLOSING
 
The parties hereto covenant and agree as follows:
 
8.1 Business Examinations and Physical Investigations of Seller’s Assets.
Purchaser shall be entitled, through its employees and representatives, to make
such investigations and examinations of Seller’s Assets and the Books and
Records of Seller as Purchaser may request for the purpose of familiarizing
Purchaser with Seller’s Assets. Any such investigations and examinations shall
be conducted at reasonable times and under reasonable circumstances. No
investigation by Purchaser shall, however, diminish or obviate in any way, or
affect Purchaser’s right to rely upon, any of the representations, warranties,
covenants or agreements of Seller contained in this Agreement.
 
8.2 Cooperation and Consents. Prior to the Closing Date, each party shall
cooperate with the other to the end that the parties shall (i) in a timely
manner make all necessary filings with, and conduct negotiations with, all
Authorities and other Persons the consent or approval of which, or a license or
permit from which, is required for the consummation of the transactions
contemplated herein and (ii) provide to each other party such information as the
other party may reasonably request in order to enable it to prepare such filings
and to conduct such negotiations. The parties shall also use their respective
best efforts to expedite the review process and to obtain all such necessary
consents, approvals, licenses and permits as promptly as practicable. To the
extent permitted by Applicable Law, the parties shall request that each
Authority or other Person whose review, consent or approval is requested treat
as confidential all information which is submitted to it. Seller and Purchaser
shall bear their own costs and expenses incurred or fees paid to Authorities to
obtain any governmental approvals and contractual consents. Each Party shall
bear its own costs and expenses (including fees paid to authorities) incurred to
obtain such consents, approvals, licenses or permits.
 
8.3 Cooperation and Further Documentation:
 
(a) Seller agrees to execute and deliver without further consideration such
further instruments and other documents, and to cooperate with Purchaser in any
manner as may be reasonably required by Purchaser to effectuate the purpose and
intent of this Agreement, so that the transfer of the Domain Name to Purchaser
is recorded in the appropriate registrar for the Domain Name, including, without
limitation, by completion, signature, response email, online actions,
notarization and/or filing of all documents necessary to record such sale and
transfer and to allow the Domain Name to point to computer servers designated by
Purchaser. Seller agrees to undertake whatever actions are required by the
Registrar, including, without limitation, the initiation of the transfer process
and removal of any registrar locks, to effectuate the transfer of ownership of
the Domain Name to Purchaser so that the Purchaser will be the sole registered
owner of the Domain Name and will be registered on whatever ICANN-accredited
domain name registrar that Purchaser shall designate.
 
(b) In the event that Purchaser determines that it will require from Seller
further documents or instruments to allow it to register the Domain Name or the
Marks or to apply for and prosecute a trademark or service mark application with
the United States Patent and Trademark Office, Seller agrees to execute such
other or additional documents as Purchaser deems necessary to protect and/or
enforce its full and exclusive rights to the Domain Name, Marks, their
associated goodwill, and all other expanded, alternative, similar or derivative
domain names, URLs, trademarks or service marks.
 
 
-10-

--------------------------------------------------------------------------------

 
8.4 No Solicitation or Negotiation. Unless and until this Agreement is
terminated, Seller shall not, nor shall it cause, suffer or permit the
directors, managers, officers, employees, representatives, agents, investment
bankers, advisors, accountants or attorneys of Seller to, initiate or solicit,
directly or indirectly, any inquiries or the making of any proposal that
constitutes or could be reasonably expected to lead to an acquisition of
Seller’s Assets from any Person, or engage in any discussions or negotiations
relating thereto, or accept any such acquisition or otherwise facilitate,
attempt to seek or continue any of the foregoing.
 
ARTICLE IX
 
CONDITIONS PRECEDENT TO THE OBLIGATION
OF EACH PARTY TO CLOSE
 
The obligations Purchaser to consummate the transactions contemplated herein
shall be subject to the fulfillment, at or prior to the Closing of all of the
conditions set forth below in this ARTICLE IX.
 
9.1 No Action or Proceeding. The consummation of the transactions contemplated
herein shall not violate any Applicable Law. Further, no legal restraint
preventing the consummation of the transactions contemplated herein, or imposing
material damages in respect thereof, shall be in effect, nor shall there be any
action or proceeding pending or threatened by any Person which seeks any of the
foregoing.
 
9.2 Governmental and Other Approvals. All Required Governmental Approvals and
all Required Contractual Consents shall have been obtained without the
imposition of any conditions that are or would be materially burdensome upon the
Business. All Required Governmental Approvals and Required Contractual Consents
shall be in effect and all conditions and requirements prescribed by any of the
same to be satisfied on or prior to the Closing Date shall have been satisfied.
 
ARTICLE X
 
CONDITIONS PRECEDENT TO THE OBLIGATION
OF PURCHASER TO CLOSE
 
The obligations of Purchaser to consummate the trans actions contemplated herein
shall be subject to the fulfillment, at or before the Closing Date, of all of
the conditions set forth below in this ARTICLE X.
 
10.1 Representations and Warranties. The representations and warranties of
Seller contained in this Agreement and in each other Seller Document shall have
been true and correct when made and shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date.
 
10.2 Performance of Covenants. Each obligation of Seller to be performed by it
on or before the Closing Date pursuant to the terms of this Agreement and each
other Seller Document shall have been duly performed on or before the Closing
Date.
 
 
-11-

--------------------------------------------------------------------------------

 
ARTICLE XI
 
CONDITIONS PRECEDENT TO THE OBLIGATION
OF SELLER TO CLOSE
 
The obligation of Seller to consummate the transactions contemplated herein
shall be subject to the fulfillment, at or before the Closing Date, of all the
conditions set forth below in this ARTICLE XI.
 
11.1 Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement and in each other Purchaser Document shall
have been true and correct when made and shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date.
 
11.2 Performance of Covenants. Each of the obligations of Purchaser to be
performed by it on or before the Closing Date pursuant to the terms of this
Agreement and each other Purchaser Document shall have been duly performed in
all material respects on or before the Closing Date.
 
ARTICLE XII
 
COVENANTS AND AGREEMENTS OF THE PARTIES
AFTER CLOSING
 
12.1 Cooperation of Seller. Seller shall, and shall cause its employees to,
cooperate with Purchaser to provide such assistance and documentation as may be
necessary or appropriate to permit Purchaser to fully exploit Seller’s Assets.
 
12.2 Delivery of Seller’s Assets. Immediately after the Closing, Seller shall
deliver or cause the delivery of all Tangible Personal Property, and the Books
and Records as instructed by Purchaser at Purchaser’s cost.
 
12.3 Audit. Immediately after the Closing, Purchaser will conduct an audit of
the Seller’s ticket brokerage business and Inventory at Purchaser’s cost. Upon
completion of the audit, Purchaser shall reimburse Seller for the actual costs
of the Inventory.
 
12.4 Employment Agreement. Purchaser shall execute and deliver an Employment
Agreement with John Pirample, substantially in the form as set forth on Exhibit
B, and Seller shall assist Purchaser (or its designee) with the execution and
delivery of such Employment Agreement.
 
 
-12-

--------------------------------------------------------------------------------

 
12.5 Consulting Agreement. Purchaser shall execute and deliver a Consulting
Agreement with Timothy Bordonaro for a period of 90 days, commencing on March
14, 2007. Purchaser shall pay a consulting fee of $150,000 and 25,000 shares of
Purchaser’s restricted common stock for Mr. Bordonaro’s consulting services. The
Consulting Agreement shall be substantially in the form as set forth on Exhibit
D, and Seller and John Pirample shall assist Purchaser (or its designee) with
the execution and delivery of such Consulting Agreement.
 
12.6 Shares. After the Closing, Purchaser shall deliver a share certificate to
the Seller for the Shares.
 
ARTICLE XIII
 
INDEMNIFICATION
 
13.1 Indemnification by Seller. Seller shall indemnify, defend and hold harmless
(i) Purchaser, (ii) each of Purchaser’s Affiliates, assigns and successors in
interest to Seller’s Assets, and (iii) each of their respective shareholders,
directors, officers, managers, employees, agents, attorneys and representatives,
from and against any and all Losses which may be incurred or suffered by any
such party and which may arise out of or result from:
 
(a) provided Purchaser’s claim therefore is instituted by written notice within
the time period specified in Section 13.5, any breach of any representation,
warranty, covenant or agreement of Seller contained in this Agreement or in any
other Seller Document including, without limitation, any attempt (whether or not
successful) by any Person to cause or require Purchaser to pay, perform or
discharge any debt, liability or commitment the existence of which constitutes a
breach of any such representation, warranty, covenant or agreement;
 
(b) any litigation, arbitration, governmental investigation, suit, action or
other proceeding arising prior to the Closing Date, and any liability of Seller
arising prior to the Closing Date;
 
(c) any Tax Liability of Seller;
 
(d) breach of any of the representations or warranties by Seller under Article
VI of this Agreement;
 
(e) any and all actions, suits, proceedings, claims, demands, judgments, costs
and expenses, including, without limitation, legal fees and expenses, incurred
in enforcing this indemnity.
 
13.2 Indemnification by Purchaser. Provided Seller’s claim therefore is
instituted by written notice within the time period specified in Section 13.6,
Purchaser shall indemnify, defend and hold harmless Seller from and against any
Losses arising out of or due to a breach of any representation, warranty,
covenant or agreement of Purchaser contained in this Agreement or in any
Purchaser Document, and from any and all actions, suits, proceedings, claims,
demands, judgments, costs and expenses, including, without limitation, legal
fees and expenses, incurred in enforcing this indemnity.
 
 
-13-

--------------------------------------------------------------------------------

 
13.3 Notice to Indemnifying Party. Any party (the “Indemnified Party”) seeking
indemnification pursuant to Sections 13.1 or 13.2, or pursuant to any other
indemnification covenant contained in this Agreement, shall promptly give the
party from whom such indemnification is sought (the “Indemnifying Party”)
written notice of the matter with respect to which such indemnification is
sought, which notice shall specify in reasonable detail, if known, the amount or
an estimate of the amount of the liability arising therefrom and the basis of
the claim. Such notice shall be a condition precedent to any liability of the
Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to give prompt notice of a claim shall not adversely affect
the Indemnified Party’s right to indemnification hereunder unless the defense of
that claim is materially prejudiced by such failure.
 
13.4 Third Party Claims.
 
(a) Defense by Indemnifying Party. In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a party to this Agreement (a “Third Party
Claim”), the Indemnifying Party at its sole cost and expense may, upon written
notice to the Indemnified Party, assume the defense of any such Third Party
Claim (i) if it acknowledges to the Indemnified Party in writing its obligations
to indemnify the Indemnified Party with respect to all elements of such Third
Party Claim (subject to any limitations on such liability contained in this
Agreement) and (ii) if it provides assurances, reasonably satisfactory to the
Indemnified Party, that it will be financially able to satisfy such Third Party
Claim in full if the same is decided adversely. If the Indemnifying Party
assumes the defense of any Third Party Claim, it may use counsel of its choice
to prosecute such defense, subject to the approval of such counsel by the
Indemnified Party, which approval shall not be unreasonably withheld or delayed.
The Indemnified Party shall be entitled to participate in (but not control) the
defense of any such Third Party Claim, with its counsel and at its own expense.
If the Indemnifying Party assumes the defense of any such Third Party Claim, the
Indemnifying Party shall take all steps necessary to pursue the resolution
thereof in a prompt and diligent manner. In the event that the Indemnifying
Party exercises the right to undertake any such defense against any such Third
Party Claim as provided above, the Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party
all witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
are reasonably required by the Indemnifying Party without cost to the
Indemnifying Party. The Indemnified Party shall cooperate with the Indemnifying
Party in such defense and make available to the Indemnifying Party all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
are reasonably required by the Indemnifying Party. The Indemnifying Party shall
be entitled to consent to a settlement of, or the stipulation of any judgment
arising from, any such Third Party Claim, with the consent of the Indemnified
Party, which consent shall not be unreasonably withheld or delayed; provided,
however, that no such consent shall be required from the Indemnified Party if
(i) the Indemnifying Party pays or causes to be paid all Losses arising out of
such settlement or judgment concurrently with the effectiveness thereof (as well
as all other Losses theretofore incurred by the Indemnified Party which then
remain unpaid or unreimbursed), (ii) in the case of a settlement, the settlement
is conditioned upon a complete release by the claimant of the Indemnified Party
and (iii) such settlement or judgment does not require the encumbrance of any
asset of the Indemnified Party or impose any restriction upon its conduct of
business.
 
 
-14-

--------------------------------------------------------------------------------

 
(b) Defense by Indemnified Party. If the Indemnifying Party does not assume the
defense of any such Third Party Claim, the Indemnified Party may defend against
such Third Party Claim and settle or compromise the same, after giving notice
thereof to the Indemnifying Party, on such terms as the Indemnified Party may
deem appropriate, and the Indemnifying Party shall be entitled to participate in
(but not control) such defense with its own counsel and at its own expense. The
Indemnifying Party shall cooperate with the Indemnified Party in such defense
and make available to the Indemnified Party, at the Indemnifying Party’s
expense, all such witnesses, records, materials and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto as are reasonably required by the Indemnified Party. If the
Indemnifying Party thereafter seeks to question the manner in which the
Indemnified Party defended such Third Party Claim or the amount or nature of any
such settlement, the Indemnifying Party shall have the burden to prove by a
preponderance of the evidence that the Indemnified Party did not defend or
settle such third-party claim in a reasonably prudent manner. The Indemnified
Party shall not settle or compromise any Third Party Claim for which it is
entitled to indemnification hereunder, unless suit shall have been instituted
against it and the Indemnifying Party shall not have assumed the defense of such
suit after notification as provided in Section 13.3.
 
13.5 Survival of Representations and Covenants of Seller. With the sole
exception of those covenants which are to be performed by Seller after the
Closing (which shall survive until a claim thereon is barred by the applicable
statute of limitations (including extensions and waivers thereof)), each
representation, warranty, covenant and agreement of Seller contained herein
shall survive the execution and delivery of this Agreement and the Closing for a
period of one year and shall thereafter terminate and expire on the first
anniversary of the Closing Date, unless, on or before such date, Purchaser has
delivered to Seller a written notice of a claim with respect to such
representation, warranty, covenant or agreement.
 
13.6 Survival of Representations and Covenants of Purchaser. With the sole
exception of those covenants which are to be performed by Purchaser after the
Closing (which shall survive until a claim thereon is barred by the applicable
statute of limitations), each representation, warranty, covenant and agreement
of Purchaser contained herein shall survive the execution and delivery of this
Agreement and the Closing for a period of one year and shall thereafter
terminate and expire on the first anniversary of the Closing Date, unless, on or
before such date, Seller has delivered to Purchaser a written notice of a claim
with respect to such representation, warranty, covenant or agreement.
 
13.7 Limitations. In no event shall the indemnification obligations of Seller
exceed the fair market value of the Shares at the time of the claim. In
addition, those obligations shall be subject to reduction for any payments
received by an Indemnified Party from any insurer or other third party or the
amount of any tax benefits to an Indemnified Party.
 
ARTICLE XIV
 
TERMINATION; REMEDIES
 
14.1 Termination Upon Default. Either party may terminate this Agreement by
giving notice to the other on or prior to the Closing Date, without prejudice to
any rights or obligations it may have, if (i) after written notice of the
default and the passage of (A) ten (10) Days, in the case of a default which is
by its nature incapable of being cured, or (B) thirty (30) Days, or such shorter
period as may end upon the scheduled Closing Date, in the case of a default
which by its nature is capable of being cured, the other party has failed in the
due and timely performance of any of its covenants or agreements herein
contained or there shall have been a breach of the other’s warranties or
representations herein contained, and (ii) such failure or breach could
reasonably be expected to give the non-defaulting party grounds not to close
pursuant to ARTICLE X or ARTICLE XI, as the case may be. In any such event the
party who is not guilty of the breach may, in addition to all of its other
rights and remedies, recover all Losses incurred by it from the party
responsible for the breach.
 
 
-15-

--------------------------------------------------------------------------------

 
14.2 Attorneys’ Fees. If Seller or Purchaser shall bring an action against the
other by reason of any alleged breach of any covenant, provision or condition
hereof, or otherwise arising out of this Agreement, the unsuccessful party shall
pay to the prevailing party all attorneys’ fees and costs actually incurred by
the prevailing party, in addition to any other relief to which it may be
entitled. As used in this Section 14.2 and elsewhere in this Agreement, “actual
attorneys’ fees” or “attorneys’ fees actually incurred” means the full and
actual cost of any legal services actually performed in connection with the
matter for which such fees are sought calculated on the basis of the usual fees
charged by the attorneys performing such services, and shall not be limited to
“reasonable attorneys’ fees” as that term may be defined in statutory or
decisional authority.
 
ARTICLE XV
 
EXPENSES; CONFIDENTIALITY
 
15.1 Expenses of Sale. Each party shall bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and the consummation and performance of the transactions contemplated
herein and therein.
 
15.2 Confidentiality. Subject to any obligation to comply with (i) any Law
(ii) any rule or regulation of any Authority or securities exchange or (iii) any
subpoena or other legal process to make information available to the Persons
entitled thereto, whether or not the transactions contemplated herein shall be
concluded, all information obtained by any party about any other or any
Affiliate of the other, and all of the terms and conditions of this Agreement,
shall, until the Closing or termination of this Agreement, be kept in confidence
by each party, and each party shall cause its shareholders, members, partners,
directors, officers, managers, employees, agents and attorneys to hold such
information confidential. Such confidentiality shall be maintained to the same
degree as such party maintains its own confidential information and shall be
maintained until such time, if any, as any such data or information either is,
or becomes, published or a matter of public knowledge; provided, however, that
the foregoing shall not apply to any information obtained by Purchaser through
its own independent investigations of Seller or received by Purchaser from a
source not known by Purchaser to be bound by a confidentiality agreement with,
or other contractual, legal or fiduciary obligation of confidentiality to,
Seller nor to any information obtained by Purchaser which is generally known to
others engaged in the trade or business of Seller; and provided, further, that
from and after the Closing, Purchaser shall be under no obligation to maintain
confidential any such information concerning Seller. In the event either party
becomes legally compelled to disclose any such information, it shall promptly
provide the other with written notice of such requirement so that the other may
seek a protective order or other remedy. If this Agreement shall be terminated
for any reason, each party shall return or cause to be returned to the other all
written data, information, files, records and copies of documents, worksheets
and other materials obtained by such party in connection with this Agreement.
 
 
-16-

--------------------------------------------------------------------------------

 
15.3 Publicity. Up to (and including) the Closing Date, no publicity release or
announcement concerning this Agreement or the transactions contemplated herein
shall be issued without advance written approval of the form and substance
thereof by Purchaser and Seller; provided, however, that such restrictions shall
not apply to any disclosure required by Authorities, Applicable Law or the rules
of any securities exchange which may be applicable.
 
ARTICLE XVI
 
NOTICES
 
16.1 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or a professional
messenger service), or sent by telex or telecopy, in all cases, addressed to:
 

 
Purchaser:
 
Tix Corporation
12001 Ventura Place, Suite 340
Studio City, California 91604
Attention: Mitchell J. Francis
Telecopy No: (818) 761-0172
 
Seller:
 
John’s Tickets, LLC
5309 Great Horizons Drive
Las Vegas, Nevada 89149
Attention: John Pirample
Telecopy No: (702) 645-8926
   



All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address specified above.
In case of service by telecopy, a copy of such notice shall be personally
delivered or sent by registered or certified mail, in the manner set forth
above, within three (3) business days thereafter. Either party hereto may from
time to time by notice in writing served as set forth above designate a
different address or a different or additional person to which all such notices
or communications thereafter are to be given.
 
 
-17-

--------------------------------------------------------------------------------

 
ARTICLE XVII
 
MISCELLANEOUS
 
17.1 Further Assurances. Each of the parties shall use its reasonable and
diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for such party’s benefit or to cause
the same to be fulfilled and to execute such further documents and other papers
and perform such further acts as may be reasonably required or desirable to
carry out the provisions hereof and the transactions contemplated herein.
 
17.2 Modifications and Amendments; Waivers and Consents. At any time prior to
the Closing Date or termination of this Agreement, Purchaser, on the one hand,
and Seller on the other hand, may, by written agreement:
 
(a) extend the time for the performance of any of the obligations or other acts
of the other party hereto;
 
(b) waive any inaccuracies in the representations and warranties made by the
other party contained in this Agreement or any other agreement or document
delivered pursuant to this Agreement; and
 
(c) waive compliance with any of the covenants or agreements of the other party
contained in this Agreement. However, no such waiver shall operate as a waiver
of, or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits a waiver or consent by or on behalf of any party
hereto, such waiver or consent shall be given in writing.
 
17.3 Entire Agreement. This Agreement (including the exhibits hereto, Purchaser
Documents and Seller Disclosure Schedules) and the agreements, documents and
instruments to be executed and delivered pursuant hereto or referred to herein
are intended to embody the final, complete and exclusive agreement among the
parties with respect to the purchase of Seller’s Assets and related
transactions; are intended to supersede all prior agreements, understandings and
representations written or oral, with respect thereto; and may not be
contradicted by evidence of any such prior or contemporaneous agreement,
understanding or representation, whether written or oral.
 
17.4 Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada applicable to contracts made
and to be performed wholly within the State of Nevada, and without regard to
conflicts of law principles. Any claim, suit, or action to interpret, with
respect to any matter arising out of or relating to this Agreement shall be
commenced only in the state or federal courts located in Las Vegas, Nevada, and
each party hereby consents to the exclusive jurisdiction of the foregoing
courts, and waives any objections to jurisdiction, venue or forum. The parties
agree that they may be served with process by personal service and/or certified
mail.
 
17.5 Binding Effect. This Agreement and the rights, covenants, conditions and
obligations of the respective parties hereto and any instrument or agreement
executed pursuant hereto shall be binding upon the parties and their respective
successors, assigns and legal representatives. Neither this Agreement, nor any
rights or obligations of any party hereunder, may be assigned by a party without
the prior written consent of the other party; provided, however, that prior to
or following the Closing, this Agreement and any rights and obligations of
Purchaser hereunder, and under any Purchaser Documents may, without the prior
written consent of Seller, be assigned and delegated by Purchaser to any Person
affiliated with Purchaser or pledged or hypothecated to any lender(s) of
Purchaser or any such Affiliate, and following the Closing, this Agreement and
any rights and obligations of Purchaser hereunder and under any Purchaser
Documents may also be assigned and delegated by Purchaser, without the prior
written consent of Seller, to any successor-in-interest of Purchaser to Seller’s
Assets or to a substantial portion thereof; provided, however, that no
delegation by Purchaser of any such obligation shall relieve Purchaser of
liability therefor or relieve Purchaser of the obligation to deliver the
Purchase Price at the Closing.
 
 
-18-

--------------------------------------------------------------------------------

 
17.6 Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. In making proof of this
Agreement it shall not be necessary to produce or account for more than one
counterpart.
 
17.7 Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
17.8 Severability. In the event that any provision or any part of any provision
of this Agreement shall be void or unenforceable for any reason whatsoever, then
such provision shall be stricken and of no force and effect. However, unless
such stricken provision goes to the essence of the consideration bargained for
by a party, the remaining provisions of this Agreement shall continue in full
force and effect, and to the extent required, shall be modified to preserve
their validity.
 
17.9 No Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any Persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third Persons to any party to this
Agreement, nor shall any provision give any third Persons any right of
subrogation or action over against any party to this Agreement.
 
 
-19-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

  PURCHASER         Tix Corporation         By: /s/ Mitchell J. Francis     

--------------------------------------------------------------------------------

Name: Mitchell J. Francis 
    Title:   Chief Executive Officer              
SELLER
John’s Tickets, LLC, dba Any Event Tickets
        By: /s/ John Pirample     

--------------------------------------------------------------------------------

Name: John Pirample
    Title:   Manager                
/s/ John Pirample
   

--------------------------------------------------------------------------------

John Pirample
     



Solely with respect to the provisions set forth in Section 2.1 of this
Agreement, Timothy Bordonaro has executed this Agreement as of the date first
set forth above.
 

          /s/ Timothy Bordonaro  

--------------------------------------------------------------------------------

Timothy Bordonaro



 
-20-

--------------------------------------------------------------------------------

 

EXHIBIT A
SELLER’S ASSETS
 
See attached list of all assets of John’s Tickets, LLC, dba Any Event Tickets,
which is incorporated herein by this reference.








 
A-1

--------------------------------------------------------------------------------

 
EXHIBIT B
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of March 14,
2007 by and between TIX CORPORATION, a Delaware corporation, with its principal
office at 12001 Ventura Place, Suite 340, Studio City, California 91604 (the
“Company”), and John Pirample (“Employee,” and collectively with the Company,
the “Parties”), with reference to the following facts:
 
WHEREAS, the Company desires to employ the Employee, and Employee desires to be
employed by Company pursuant to the terms hereof;
 
WHEREAS, Employee desires to commit to an agreement with the Company to serve as
the Premium Ticket Manager; and
 
NOW, THEREFORE, the Company and Employee desire to set forth in this Agreement
the terms and conditions of the Employee’s employment with the Company. 
 
ARTICLE I
 
EMPLOYMENT; TERM; DUTIES
 
1.1 Employment. Upon the terms and conditions hereinafter set forth, the Company
employs Employee, and Employee hereby accepts employment, as Premium Ticket
Manager (“Manager”).
 
1.2 Duties. Employee shall perform such duties for the Company as listed in the
attached Exhibit A, and other duties that may be assigned to him from time to
time by the Chief Executive Officer (the “CEO”). Employee shall report directly
to the CEO and Chief Operating Officer (“COO”).
 
1.3 Exclusive Employment. Employee agrees to devote all of Employee’s business
time, energy and efforts to the business of the Company and will use Employee’s
best efforts and abilities faithfully and diligently to promote the Company’s
business interests. For so long as Employee is employed by the Company, or for
so long as Employee is receiving severance under Section 4.3.1 of this
Agreement, Employee shall not, directly or indirectly, either as an employee,
employer, consultant, agent, investor, principal, partner, stockholder (except
as the holder of less than 1% of the issued and outstanding stock of a publicly
held corporation), corporate officer or director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of the Company Group, as
such businesses are now or hereafter conducted. Subject to the foregoing
prohibition and provided such services or investments do not violate any
applicable law, regulation or order, or interfere in any way with the faithful
and diligent performance by Employee of the services to the Company otherwise
required or contemplated by this Agreement, the Company expressly acknowledges
that Employee may:
 
1.3.1 make and manage personal business investments of Employee’s choice without
consulting the Board; and
 
 
B-1

--------------------------------------------------------------------------------

 
1.3.2 serve in any capacity with any non-profit civic, educational or charitable
organization without consulting with the Board or Chief Executive Officer.
 
1.4 Covenants of Employee.
 
1.4.1 Reports. The Employee shall use his best efforts and skills to truthfully,
accurately, and promptly make, maintain, and preserve all records and reports
that the Company may, from time to time, request or require, fully account for
all money, records, equipment, materials, or other property belonging to the
Company of which he may have custody, and promptly pay and deliver the same
whenever he may be directed to do so by the Chief Executive Officer.
 
1.4.2 Rules and Regulations. The Employee shall obey all rules, regulations and
special instructions of the Company and all other rules, regulations, guides,
handbooks, procedures, policies and special instructions applicable to the
Company’s business in connection with his duties hereunder and shall endeavor to
improve his ability and knowledge of the Company’s business in an effort to
increase the value of his services for the mutual benefit of the Company and the
Employee.
 
1.4.3 Opportunities. The Employee shall make all business opportunities of which
he becomes aware that are relevant to the Company’s business available to the
Company, and to no other person or entity or to himself individually.
 
ARTICLE II
 
COMPENSATION
 
2.1 Base Salary. During the period commencing the date hereof and ending upon
the termination of Employee’s employment (the “Term”), for all services rendered
by Employee hereunder and all covenants and conditions undertaken by both
Parties pursuant to this Agreement, the Company shall pay, and Employee shall
accept, as compensation, an annual base salary (“Base Salary”) of $80,000. This
Base Salary shall be payable in accordance with the normal payroll practices of
the Company.
 
2.2 Incentive Compensation. For the period between March 1 and February 28 of
any calendar year, beginning in 2007 (however for the 2007 calendar year, such
period shall commence on March 14) Employee shall receive 10% of EBITDA relating
to the sale of Premium Tickets. Premium Tickets shall mean tickets that are sold
above face value. Notwithstanding the foregoing, Employee shall not receive any
more than $200,000 on a cumulative basis, pursuant to this Section 2.2.
 
2.3 Performance and Salary Review. Employee’s performance will be reviewed on no
less than an annual basis. The Board may, but shall not be obligated to increase
Employee’s Base Salary from time to time.
 
2.4 Withholding. The Company may deduct from any compensation payable to
Employee (including payments made pursuant to Section 2 of this Agreement in
connection with or following termination of employment) amounts sufficient to
cover Employee’s share of applicable federal, state and/or local income tax
withholding, old-age and survivors’ and other social security payments, state
disability and other insurance premiums and payments.
 
 
B-2

--------------------------------------------------------------------------------

 
ARTICLE III
 
BENEFITS/BUSINESS EXPENSES
 
3.1 Benefits. During the Term, Employee shall be entitled to participate in such
life, health, accident, disability and hospitalization insurance plans, pension
plans and retirement plans as the Company makes available to the employees of
the Company as a group.
 
3.2 Business Expenses. Employee will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of his/her duties on
behalf of the Company consistent with the Company’s policies and procedures,
including prior approval requirements and submission of appropriate supporting
documentation.
 
ARTICLE IV
 
TERMINATION OF EMPLOYMENT
 
4.1 Term of Employment.
 
Employee’s employment pursuant to this Agreement shall terminate on the earliest
to occur of the following:
 
4.1.1 February 28, 2010;
 
4.1.2 upon the death of Employee;
 
4.1.3 upon the delivery to Employee of written notice of termination by the
Company if Employee shall suffer a physical or mental disability which renders
Employee, in the reasonable judgment of the Board, unable to perform his duties
and obligations under this Agreement for either 90 consecutive days or 180 days
in any 12-month period;
 
4.1.4 upon delivery to Employee of written notice of termination by the Company
For Cause; or
 
4.1.5 upon delivery of written notice from Employee to the Company for Good
Reason.
 
4.2 Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
4.2.1 “For Cause” shall mean, in the context of a basis for termination of
Employee’s employment with the Company, that:
 
 
B-3

--------------------------------------------------------------------------------

 
(a) Employee materially breaches any obligation, duty or agreement under this
Agreement, which breach is not cured or corrected within 30 days of written
notice thereof from the Company (except for breaches of Sections 1.3 and 5 of
this Agreement, which cannot be cured and for which the Company need not give
any opportunity to cure); or
 
(b) Employee commits any act of misappropriation of funds or embezzlement; or
 
(c) Employee commits any act of fraud; or
 
(d) Employee is convicted of, or pleads guilty or nolo contendere with respect
to, theft, fraud, a crime involving moral turpitude, or a felony under federal
or applicable state law.
 
It is understood that, in the context of termination For Cause under Section
4.2.1 of this Agreement, the failure of Employee to perform assignments and
other responsibilities on a timely basis or on a basis satisfactory to the CEO
or Board shall not, in and of itself, constitute breach of this Agreement; to
constitute a basis of termination For Cause, such failure must be due to the
willful disregard or habitual neglect by Employee of his duties and
responsibilities under this Agreement. Further, the inadvertent and
unintentional violations of rules, regulations, guides, handbooks, procedures,
policies of the Company shall not be the basis of termination For Cause.
 
4.2.2 “Good Reason” shall mean, in the context of a basis for termination by
Employee of his employment with the Company (a) without Employee’s consent, his
position or duties are modified by the Company to such an extent that his duties
are no longer consistent with the position of President of the Company, or (b)
there has been a material breach by the Company of a material term of this
Agreement which continues uncured following 14 days after written notice by
Employee to the Company of such breach.
 
4.3 Effect of Termination.
 
4.3.1 If Employee’s employment is terminated for any reason, Employee shall be
entitled to:
 
(a) accrued and unpaid Base Salary through the date of termination;
 
(b) all benefits payable under applicable employee benefit plans in accordance
with the terms of such plans;
 
(c) accrued but unused vacation paid out in accordance with legal requirements
 
(d) reimbursement for expenses incurred prior to the date of termination in
accordance Section 3.2 of this Agreement.
 
4.3.2 Employee acknowledges that in the event of termination of his employment
for any reason, Employee shall not be entitled to any severance or other
compensation from the Company. Without limitation on the generality of the
foregoing, this Section supersedes any plan or policy of the Company that
provides for severance to its officers or employees, and Employee shall not be
entitled to any benefits under any such plan or policy.
 
 
B-4

--------------------------------------------------------------------------------

 
4.3.3 Employee shall have no obligation to offset any payments he receives from
the Company following the termination of his employment by any payments he
receives from his subsequent employer, except that any payments Employee
receives under the employee benefit plans or programs of a subsequent employer
shall offset any payments he receives from comparable employment benefit plan or
program of the Company.
 
ARTICLE V
 
INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION; NON-DISCLOSURE; UNFAIR
COMPETITION; CONFLICT OF INTEREST
 
5.1 Inventions. All processes, technologies and inventions relating to the
business of the Company (collectively, “Inventions”), including new
contributions, improvements, ideas, discoveries, trademarks and trade names,
conceived, developed, invented, made or found by the Employee, alone or with
others, during his employment by the Company, whether or not patentable and
whether or not conceived, developed, invented, made or found on the Company’s
time or with the use of the Company’s facilities or materials, shall be the
property of the Company and shall be promptly and fully disclosed by Employee to
the Company. The Employee shall perform all necessary acts (including, without
limitation, executing and delivering any confirmatory assignments, documents or
instruments requested by the Company) to assign or otherwise to vest title to
any such Inventions in the Company and to enable the Company, at its expense, to
secure and maintain domestic and/or foreign patents or any other rights for such
Inventions. This Agreement and this subsection does not apply to an Invention
which qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code.
 
5.2 Confidential/Trade Secret Information/Non-Disclosure.
 
5.2.1 Confidential/Trade Secret Information Defined. During the course of
Employee’s employment, Employee will have access to various confidential/trade
secret information of the Company. “Confidential/trade secret information” is
information that is not generally known to the public and, as a result, is of
economic benefit to the Company in the conduct of its business. Employee and the
Company agree that the term “confidential/trade secret” includes but is not
limited to all information developed or obtained by the Company, including its
affiliates, and predecessors, and comprising the following items, whether or not
such items have been reduced to tangible form (e.g., physical writing, computer
hard drive, disk, tape, etc.): all methods, techniques, processes, ideas,
research and development, product designs, engineering designs, plans, models,
production plans, business plans, add-on features, trade names, service marks,
slogans, forms, pricing structures, menus, business forms, marketing programs
and plans, layouts and designs, financial structures, operational methods and
tactics, cost information, the identity of and/or contractual arrangements with
suppliers and/or vendors, accounting procedures, and any document, record or
other information of the Company relating to the above. Confidential/trade
secret information includes not only information directly belonging to the
Company which existed before the date of this Agreement, but also information
developed by Employee for the Company, including its affiliates and its
predecessors and/or their employees during the term of Employee’s employment
with the Company. It does not include any information which (a) was in the
lawful and unrestricted possession of Employee prior to its disclosure to
Employee by the Company or its affiliates or predecessors, (b) is or becomes
generally available to the public by lawful acts other than those of Employee
after receiving it, or (c) has been received lawfully and in good faith by
Employee from a third party who is not and has never been an employee of the
Company or its affiliates or predecessors and who did not derive it from the
Company or its affiliates or predecessors.
 
 
B-5

--------------------------------------------------------------------------------

 
5.2.2 Restriction on Use of Confidential/Trade Secret Information. Employee
agrees that his use of confidential/trade secret information is subject to the
following restrictions for an indefinite period of time so long as the
confidential/trade secret information has not become generally known to the
public:
 
(a) Non-Disclosure. Employee agrees that he will not publish or disclose, or
allow to be published or disclosed, confidential/trade secret information to any
person without the prior written authorization of the Company unless pursuant to
Employee’s job duties to the Company under this Agreement.
 
(b) Non-Removal/Surrender. Employee agrees that he will not remove any
confidential/trade secret information from the offices of the Company or the
premises of any facility in which the Company is performing services, except
pursuant to his/her duties under this Agreement. Employee further agrees that he
shall surrender to the Company all documents and materials in his possession or
control which contain confidential/trade secret information and which are the
property of the Company upon the termination of this Agreement, and that he
shall not thereafter retain any copies of any such materials.
 
5.2.3 Non-Solicitation of Customers/Prohibition Against Unfair Competition.
Employee agrees that at no time after his employment with the Company will he
engage in competition with the Company while making any use of the Company’s
confidential/trade secret information. Employee agrees that, for a period during
which the payments described in Section 4.2 are provided, he will not directly
or indirectly accept or solicit, whether as an employee, independent contractor
or in any other capacity, the business of any customer of the Company with whom
Employee worked or otherwise had access to the Company’s confidential/trade
secret information pertaining to its business with that customer during the last
year of his employment with the Company.
 
5.3 Conflict of Interest. During Employee’s employment with the Company,
Employee must not engage in any work, paid or unpaid, that creates an actual
conflict of interest with the Company.
 
5.4 Non-Solicitation During Employment. Employee shall not during his employment
inappropriately interfere with the Company’s business relationship with its
customers or suppliers or solicit any of the employees of the Company to leave
the employ of the Company.
 
 
B-6

--------------------------------------------------------------------------------

 
5.5 Non-Solicitation of Employees. Employee agrees that, for one year following
the termination of his employment, he shall not, directly or indirectly, ask or
encourage any of the Company’s employees to leave their employment with the
Company or solicit any of the Company’s employees for employment.
 
5.6 Breach of Provisions. If the Employee breaches any of the provisions of this
Section 5, or in the event that any such breach is threatened by the Employee,
in addition to and without limiting or waiving any other remedies available to
the Company at law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain any such breach or threatened breach and to
enforce the provisions of this Section 5.
 
5.7 Reasonable Restrictions. The parties acknowledge that the foregoing
restrictions, as well as the duration and the territorial scope thereof as set
forth in this Section 5, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.
 
5.8 Definition. For purposes of this section 5, the term “Company” shall be
deemed to include any parent, subsidiary or affiliate of the Company.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective legal representatives, heirs,
distributees, successors and assigns. Employee may not assign any of his rights
and obligations under this Agreement. The Company may assign its rights and
obligations under this Agreement to any successor entity.
 
6.2 Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made (a) when personally delivered or (b) when sent
by telecopier and confirmed within 48 hours by letter mailed or delivered to the
party to be notified at its or his/hers address set forth herein; or three days
after being sent by registered or certified mail, return receipt requested, (or
by equivalent currier with delivery documentation such as FEDEX or UPS) to the
address of the other party set forth or to such other address as may be
specified by notice given in accordance with this section 6.2:
 
If to the Company:
 
Tix Corporation
12001 Ventura Place, Suite 340
Studio City, California 91604
Telephone: (818) 761-1002
Facsimile: (818) 761-1072
Attention: Mitchell J. Francis
     
If to Employee:
 
John Pirample
5309 Great Horizon Drive
Las Vegas, Nevada 89149
Telephone: (702) 321-1761

 
 
B-7

--------------------------------------------------------------------------------

 
6.3 Severability. If any provision of this Agreement, or portion thereof, shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
 
6.4 Waiver. No waiver by a party hereto of a breach or default hereunder by the
other party shall be considered valid, unless expressed in a writing signed by
such first party, and no such waiver shall be deemed a waiver of any subsequent
breach or default of the same or any other nature.
 
6.5 Entire Agreement. This Agreement sets forth the entire agreement between the
Parties with respect to the subject matter hereof, and supersedes any and all
prior agreements between the Company and Employee, whether written or oral,
relating to any or all matters covered by and contained or otherwise dealt with
in this Agreement. This Agreement does not constitute a commitment of the
Company with regard to Employee’s employment, express or implied, other than to
the extent expressly provided for herein.
 
6.6 Amendment. No modification, change or amendment of this Agreement or any of
its provisions shall be valid, unless in writing and signed by the party against
whom such claimed modification, change or amendment is sought to be enforced.
 
6.7 Authority. The Parties each represent and warrant that it/he has the power,
authority and right to enter into this Agreement and to carry out and perform
the terms, covenants and conditions hereof.
 
6.8 Attorneys’ Fees. If either party hereto commences an arbitration or other
action against the other party to enforce any of the terms hereof or because of
the breach by such other party of any of the terms hereof, the prevailing party
shall be entitled, in addition to any other relief granted, to all actual
out-of-pocket costs and expenses incurred by such prevailing party in connection
with such action, including, without limitation, all reasonable attorneys’ fees,
and a right to such costs and expenses shall be deemed to have accrued upon the
commencement of such action and shall be enforceable whether or not such action
is prosecuted to judgment.
 
6.9 Titles. The titles of the sections of this Agreement are inserted merely for
convenience and ease of reference and shall not affect or modify the meaning of
any of the terms, covenants or conditions of this Agreement.
 
6.10 Applicable Law; Choice of Forum. Any proceeding between the parties arising
out of or relating to this Agreement shall be brought in the appropriate forum
in Las Vegas, Nevada. This Agreement, and all of the rights and obligations of
the parties in connection with the employment relationship established hereby,
shall be governed by and construed in accordance with the substantive laws of
the State of Nevada without giving effect to principles relating to conflicts of
law.
 
 
B-8

--------------------------------------------------------------------------------

 
6.11 Arbitration.
 
6.11.1 Scope. To the fullest extent permitted by law, Employee and the Company
agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Employee and any disputes
upon termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law. For the purpose
of this agreement to arbitrate, references to “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement to arbitrate shall apply to them to the extent
Employee’s claims arise out of or relate to their actions on behalf of the
Company.
 
6.11.2 Arbitration Procedure. To commence any such arbitration proceeding, the
party commencing the arbitration must provide the other party with written
notice of any and all claims forming the basis of such right in sufficient
detail to inform the other party of the substance of such claims. In no event
shall this notice for arbitration be made after the date when institution of
legal or equitable proceedings based on such claims would be barred by the
applicable statute of limitations. The arbitration will be conducted in Las
Vegas, Nevada, by a single neutral arbitrator and in accordance with the
then-current rules for resolution of employment disputes of the American
Arbitration Association (“AAA”). The Arbitrator is to be selected by the mutual
agreement of the Parties. If the Parties cannot agree, the Superior Court will
select the arbitrator. The parties are entitled to representation by an attorney
or other representative of their choosing. The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of Nevada, and only such power, and shall follow the law. The award shall
be binding and the Parties agree to abide by and perform any award rendered by
the arbitrator. The arbitrator shall issue the award in writing and therein
state the essential findings and conclusions on which the award is based.
Judgment on the award may be entered in any court having jurisdiction thereof.
The Company shall bear the costs of the arbitration filing and hearing fees and
the cost of the arbitrator.
 
6.12 This Agreement shall not be terminated by any voluntary or involuntary
dissolution of the Company resulting from either a merger or consolidation in
which the Company is not the consolidated or surviving corporation, or a
transfer of all or substantially all of the assets of the Company. In the event
of any such merger or consolidation or transfer of assets, Employee’s rights,
benefits and obligations hereunder shall be assigned to the surviving or
resulting corporation or the transferee of the Company’s assets.
 
 
B-9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 



 
TIX CORPORATION,
a Delaware corporation
              By: /s/ Mitchell J. Francis     

--------------------------------------------------------------------------------

Name: Mitchell J. Francis
   
Title:   Chief Executive Officer
                /s/ John Pirample     

--------------------------------------------------------------------------------

John Pirample



 
B-10

--------------------------------------------------------------------------------

 

Exhibit A to Employment Agreement
 
Duties of Premium Ticket Manager of Tix Corporation
 






Responsibilities shall include the day-to-day operations and management of the
Company’s premium ticket broker business division, including direction of staff
members of the Company’s premium ticket brokerage division and assistance with
any other business operations as required by either the CEO or COO of the
Company.
 
 
 
 
 


 
 
B-11

--------------------------------------------------------------------------------

 
EXHIBIT C
DOMAIN NAMES ASSIGNMENT
 
This Agreement is made and entered into as of March 14, 2007, by and between
John’s Tickets, LLC, an Ohio limited liability company dba Any Event Tickets,
John Pirample and Timothy Bordonaro, former President of Any Event
(collectively, “Seller”), on the one hand, and Tix Corporation, a Delaware
corporation (the “Purchaser”), on the other hand, with regard to the registered
domain name anyevent.com and all other domain names set forth in Exhibit A to
the Asset Purchase Agreement, dated as of March 14, 2007 (the “Domain Names”).
 
1. Assignment of Domain Names/Conveyance of All Rights: For good and valuable
consideration, receipt and sufficiency of which is acknowledged, Seller hereby
grants, assigns, and quitclaims to Purchaser all of its right, title, and
interest in and to the Domain Names to the fullest extent possible, and Seller
agrees that all of its right, title, and interest in and to the Domain Names
shall be the sole and exclusive property of Purchaser to be used in any manner
at Purchaser’s sole and absolute discretion. Seller will cease to maintain
Internet sites under the Domain Names effective immediately.
 
2. Representations and Warranties: Seller hereby represents, warrants and
covenants that: (i) Seller has registered the Domain Name anyevent.com and used
it on the Internet; (ii) Seller has not sold, transferred, or assigned any or
all of its rights in and to the Domain Names or the Marks (as that term is
defined in the Agreement to which this Domain Names Assignment is an exhibit);
(iii) Seller has good and valid title to, and is the sole and exclusive owner
of, the Domain Names, free and clear of any liens, mortgages or other
encumbrances; (iv) Seller is the registered owner of the Domain Names on the
WHOIS database; (v) Seller has a currently valid registration of the Domain Name
of the domain name anyevent.com with the Registrar (GoDaddy.com, Inc. at
www.godaddy.com), and has a valid registration of all Domain Names with
GoDaddy.com or another Registrar; (vi) to the best of Seller’s knowledge, any
intellectual property that Seller provides to Purchaser, including the Domain
Names and the Marks, shall be free and clear of third party claims and will not,
in any way, infringe upon or violate any trademark or any copyright or any
rights of privacy or publicity, common law rights, or any other rights of any
third party or constitute a libel or slander against any person, firm or
corporation; (vii) to the best of Seller’s knowledge, the Domain Names do not
infringe the trademark, trade name, service mark or related rights of any third
party; (viii) Seller has received no notice, and Seller has no knowledge, of any
pending or threatened claims or litigation by any third party relating to the
use, registration, or ownership of the Domain Names; (ix) the registration and
renewal fees charged by the Registrars for the Domain Names are paid at least
through the effective date of this Agreement, and there are no other amounts due
and owing to any third party, including, without limitation, the Registrar, with
respect to the Domain Names through March 14, 2008; (x) Seller does not
represent or warrant that it has any trademark rights in the Marks; (xi) to
Seller’s knowledge, there are no other circumstances that would interfere with,
prohibit or restrict in any way Purchaser’s use of the Domain Name and/or the
consummation of the transaction contemplated by this Agreement; and (x) Seller
has no other Domain Names, marks, trademarks, service marks or trade names used
in connection with Any Event Tickets’ business other than what is listed in
Exhibit A, all such Domain Names, marks, trademarks, service marks or tradenames
are included within this Agreement and the Asset Purchase Agreement.
 
 
C-1

--------------------------------------------------------------------------------

 
3. Monetary Consideration: Seller and Purchaser acknowledge that the Asset
Purchase Agreement, dated as of March 14, 2007, between Seller and Purchaser
(“Main Agreement”) provides for consideration for this transfer of rights.
 
4. Domain Names Transfer: Upon execution of the Main Agreement and this Domain
Name Assignment, Seller shall request that the Registrar transfer the Domain
Names to Purchaser in accordance with the Registrar’s then-current domain name
transfer procedures. Purchaser shall promptly provide to Seller and/or
Registrar, in accordance with Registrar’s then-current domain name transfer
procedures, any and all information necessary for Seller and Registrar to effect
the Domain Names transfers, including the Purchaser’s account information and
the Purchaser’s registrar information, if different from the Registrar. After
initiating the transfer process, Seller shall promptly reply to any and all
requests made by the Registrar to complete the transfers including, without
limitation, any requests for additional information or documentation. Seller
shall promptly provide to Purchaser copies of all correspondence with the
Registrar related to the Domain Names. Seller shall promptly notify Purchaser of
the successful completion of the transfers as reflected in the WHOIS database on
Registrar’s web site (located at www.godaddy.com or other URL where any other
registrar is located).
 
5. Registrar Fees: Purchaser shall be responsible for payment of, and shall
promptly pay, any and all Registrar fees associated with the transfer of the
Domain Names, if any, including any transfer fees. If the Registrar requires the
transferring registrant to pay fees to initiate the transfer or consummate the
transfer, then Seller shall pay such fees and, upon written notice by seller,
Purchaser shall promptly reimburse Seller for such payments.
 
6. Cooperation and Further Documentation: (a) Seller agrees to execute and
deliver without further consideration such further instruments and other
documents, and to cooperate with Purchaser in any manner, as may reasonably be
required by Purchaser to effectuate the purpose and intent of this Domain Name
Assignment, so that the transfer of the Domain Name to Purchaser is recorded in
the appropriate registrar for the Domain Names, including, without limitation,
by completion, signature, response e-mail, online actions, notarization and/or
filing of all documents necessary to record such sale and transfer and to allow
the Domain Names to point to computer servers designated by Purchaser. Seller
agrees to undertake whatever actions are required by the Registrar, including,
without limitation, the initiation of the transfer process and removal of any
registrar locks, to effectuate the transfer of ownership of the Domain Name to
Purchaser so that the Purchaser will be the sole registered owner of the Domain
Name and will be registered on whatever ICANN-accredited domain name registrar
that Transferee shall designate. (b) In the event that Purchaser determines that
it will require from Seller further documents or instruments to allow it to
register the Domain Name or the Marks or to apply for and prosecute a trademark
or service mark application with the United States Patent and Trademark Office,
Seller agrees to execute such other or additional documents as Purchaser deems
necessary to protect and/or enforce its full and exclusive rights to the Domain
Name, Marks, their associated goodwill, and all other expanded, alternative,
similar or derivative domain names, URLs, trademarks or service marks.
 
7. Uniqueness and Remedies: Seller and Purchaser acknowledge that the Domain
Name and the Marks, and the goodwill, rights, and privileges flowing from the
Domain Name and the Marks, are of a special, unique, unusual, extraordinary and
intellectual character that gives them a peculiar value, the loss of which would
cause irreparable injury and damage that could not be reasonably or adequately
compensated in connection with damages asserted in an action at law. In light of
the foregoing, Seller acknowledges that monetary relief would not be an adequate
remedy for a breach or threatened breach by Seller of the provisions of this
Domain Name Assignment and that Purchaser shall be entitled to the enforcement
of this Domain Name Assignment by injunction, specific performance or other
equitable relief, without prejudice to any other rights and remedies that
Purchaser may have. If either party to this Domain Name Assignment resorts to
equitable relief for breach or threatened breach of any provision of this Domain
Name Assignment, it shall not be construed to be a waiver of any other rights or
remedies that the party may have for damages or otherwise.
 
 
C-2

--------------------------------------------------------------------------------

 
8. Indemnification: The Seller agrees to indemnify and hold Purchaser and its
officers, directors, affiliates, agents, employees, successors and assigns (the
“Indemnified Parties”), harmless against all claims, losses, liabilities,
damages, deficiencies, costs and expenses, including reasonable attorneys’ fees
and expenses of investigation and defense incurred, suffered or accrued by the
Indemnified Parties, or any of them, directly or indirectly, as a result of or
based upon any claim of a third party arising out of or in connection with any
claim that Purchaser’s use of the Domain Name or the Marks (as authorized or
permitted by the Main Agreement and this Domain Name Assignment) violates the
rights of such third party in and to such Domain Name or Marks and/or as a
result of or based upon any breach, inaccuracy or failure of a representation,
warranty or covenant of Seller contained in this Domain Name Assignment or the
Main Agreement.
 
9. Choice of Law and Forum Selection: This Domain Name Assignment shall be
governed by and construed in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed wholly within the State of
Nevada, and without regard to conflicts of law principles. Any claim, suit, or
action to interpret, with respect to any matter arising out of or relating to,
this Domain Name Assignment or involving the Domain Name, the Marks or the
Website (as defined in the Main Agreement) shall be commenced only in the state
or federal courts located in Las Vegas, Nevada, and each party hereby consents
to the exclusive jurisdiction of the foregoing courts, and waives any objections
to jurisdiction, venue or forum. The parties agree that they may be served with
process by personal service and/or certified mail.
 
10. Entire Agreement: This Domain Name Assignment and the Main Agreement contain
the entire agreement of the parties with respect to the matters contemplated
herein. This Domain Name Assignment and the Main Agreement supersede any and all
prior agreements, negotiations, or understandings between the parties, whether
written or verbal, express or implied. The terms of this Domain Name Assignment
or the Main Agreement cannot be changed or modified unless any such change or
modification is in writing and signed by the parties to be bound.
 
11. Successors and Assigns: This Domain Name Assignment is binding upon all
predecessors-in-interest, successors, assigns, licensees, partners, venturers,
representatives, agents and employees of the parties.
 
12. Non-Waiver of Breach: No waiver of any provision hereof can be waived unless
such waiver is in writing. Waiver by one party of performance of any provision
hereof shall not invalidate this Domain Name Assignment, nor shall it be deemed
to be a waiver by such party of any other provision thereof. No breach of any
provision shall invalidate this Domain Name Assignment, nor shall it be deemed
to be a waiver by such party of any other provision hereof.
 
 
C-3

--------------------------------------------------------------------------------

 
13. Authorization: The respective undersigned signatories each hereby warrant
that he/she is duly authorized to execute this Domain Name Assignment on behalf
of the party for which he/she has signed.
 
14. Attorney’s Fees: In the event of litigation in connection with or concerning
the subject matter of this Agreement, the prevailing party shall be entitled to
recover all costs and expenses incurred by it/him in connection therewith,
including without limitation reasonable attorneys’ fees.
 
15. Notices: Delivery: The provisions regarding notices in the Main Agreement
shall apply.
 
16. Counterparts: This Agreement may be executed in counterparts and by
facsimile, and once so signed, such counterparts shall constitute a single
original document.
 


[REMAINDER OF THIS PAGE LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 
 
 

 
 
C-4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto, agreeing to all of the foregoing, have
caused this Domain Name Assignment to be executed by their duly authorized
officers or agents, effective as of the day and year first set forth above, in
the spaces provided below.
 
“Seller”


JOHN’S TICKETS, LLC, dba Any Event Tickets



          By: /s/ John Pirample        

--------------------------------------------------------------------------------

Name: John Pirample       Title:   Manager      

 



          By: /s/ Timothy Bordonaro        

--------------------------------------------------------------------------------

Name: Timothy Bordonaro    

 
 
Subscribed and sworn to before me this 14th
day of March, 2007.
 

            /s/         

--------------------------------------------------------------------------------

   

 
Notary Public, State of Nevada, County, Clark
My Commission Expires: October 27, 2008
 
 
“Purchaser”


Tix Corporation


          By: /s/ Mitchell J. Francis        

--------------------------------------------------------------------------------

Name: Mitchell J. Francis       Title:   Chief Executive Officer      

 
 
Subscribed and sworn to before me this 14th
day of March, 2007.
 

            /s/         

--------------------------------------------------------------------------------

   

 
Notary Public, State of Nevada, County, Clark
My Commission Expires: October 27, 2008
 
 
 
C-5

--------------------------------------------------------------------------------

 


EXHIBIT D
CONSULTING AGREEMENT
 


This Consulting Agreement (this “Agreement”) is made and entered into as of
March 14, 2007 (the “Effective Date”) by and between Tix Corporation, a Delaware
corporation (the “Company”), 12001 Ventura Place, Suite 340, Studio City, CA
91604 and Timothy Bordonaro, an individual (“Consultant”), 401 Laverne Street,
Punta Gorda, Flordia 33980, with reference to the following facts:
 

 
A.
The Company has entered into an Asset Purchase Agreement with John’s Tickets,
LLC, an Ohio limited liability company dba Any Event Tickets (“Any Event
Tickets”).

 

 
B.
Consultant has provided services to Any Event Tickets and has previously served
Ideal Ticket Agency, Inc. as President for a period of 14 years, from 1989 to
2003.

 

 
C.
Any Event Tickets was a ticket brokerage business that operated from Las Vegas,
Nevada and Cleveland, Ohio (the “Cleveland Office”).

 

 
D.
The Cleveland Office was the main office from which Any Event Tickets operated
its ticket brokerage business.

 

 
E.
The Company purchased all assets of Any Event Tickets on March 13, 2007, and
desires to engage Consultant for consulting services.

 
Now, therefore, with reference to the foregoing facts, the Company and
Consultant agree as follows:
 
1. Engagement of Consultant. The Company hereby engages Consultant and
Consultant hereby agrees to hold itself available to render, and to render at
the reasonable request of the Company, independent advisory and consulting
services for the Company to the best of its ability, upon the terms and
conditions hereinafter set forth. Such consulting services shall include, but
not be limited to, consulting advice and performance of services as outlined in
Section 2 below.
 
2. Services. During the term of Consultant’s engagement, Consultant will provide
consulting services to the Company, which shall include, but not be limited to:
(a) assisting the Company with the transition and continuation of the ticket
brokerage business as conducted by Any Event Tickets, (b) assisting the
Company’s officers and employees, including Mitchell J. Francis, Chief Executive
Officer and John Pirample, Premium Ticket Manager, with: (i) the continuation
and creation of infrastructure and operation of the Company’s ticket brokerage
business from the Cleveland Office to the office in Las Vegas, Nevada (the “Las
Vegas Office”), (ii) the transition to the Las Vegas Office as the Company’s
main office, and (iii) the continued utilization of the existing facility (or
facilities) in Cleveland Office and (c) the integration of the ticket brokerage
business in the Cleveland Office into the operations of the Las Vegas Office
(the “Services”). Consultant shall use his best efforts to help the Company
integrate and transition the business and assets purchased from Any Event
Tickets.
 
 
D-1

--------------------------------------------------------------------------------

 
3. Compensation
 
3.1 In consideration of the Services rendered and to be rendered by Consultant,
and the performance by Consultant with its obligations under this Agreement, the
Company shall to Consultant a consulting fee of $150,000 and 25,000 shares (the
“Shares”) of the Company’s common stock, par value $0.08 per share (the “Common
Stock”) within a reasonable period of time, not to exceed 90 days after the date
of this Agreement.
 
3.2 Consultant represents and warrants to, and agrees with the Company as
follows, with respect to the Shares;
 
3.2.1 Consultant is acquiring the Shares for his own account, for investment
purposes only.
 
3.2.2 Consultant understands that an investment in the Shares involves a high
degree of risk, and Consultant has the financial ability to bear the economic
risk of this investment in the Shares, including a complete loss of such
investment. Consultant has adequate means for providing for its current
financial needs and has no need for liquidity with respect to this investment.
 
3.2.3 Consultant has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Shares and in protecting its own interest in connection with this
transaction.
 
3.2.4 Consultant understands that the Shares have not been and will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or under any state securities laws. Consultant is familiar with the provisions
of the Securities Act and Rule 144 thereunder and understands that the
restrictions on transfer on the Securities may result in Consultant being
required to hold the Shares for an indefinite period of time.
 
3.2.5 Consultant is an “accredited investor” as such term is defined in
Regulation D under the Securities Act.
 
3.2.6 Consultant agrees not to sell, transfer, assign, gift, create a security
interest in, or otherwise dispose of, with or without consideration
(collectively, “Transfer”) any of the Shares except pursuant to an effective
registration statement under the Securities Act or an exemption from
registration. As a further condition to any such Transfer, except in the event
that such Transfer is made pursuant to an effective registration statement under
the Securities Act, if in the reasonable opinion of counsel to the Company any
Transfer of the Shares by the contemplated transferee thereof would not be
exempt from the registration and prospectus delivery requirements of the
Securities Act, the Company may require the contemplated transferee to furnish
the Company with an investment letter setting forth such information and
agreements as may be reasonably requested by the Company to ensure compliance by
such transferee with the Securities Act.
 
 
D-2

--------------------------------------------------------------------------------

 
3.2.7 Consultant has had the opportunity to ask questions of, and to receive
answers from, appropriate executive officers of the Company with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial condition and results of operations of the
Company. Consultant has had access to such financial and other information as is
necessary in order for Consultant to make a fully informed decision as to
investment in the Company, and has had the opportunity to obtain any additional
information necessary to verify any of such information to which Consultant has
had access.
 
3.2.8 Consultant acknowledges that any certificate evidencing the Common Stock
will have a legend to the following effect:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS
AND MAY NOT BE EXERCISED, SOLD, PLEDGED OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE ACT OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
 
4. Term. The engagement of Consultant shall commence on the date of this
Agreement and shall continue until the earliest to occur of the following:
 
4.1 90 days after the Effective Date;
 
4.2 Upon death or disability of Consultant;
 
4.3 By the Company “with cause,” effective upon delivery of written notice to
Consultant given at any time (without any necessity for prior notice) if any one
or more of the following shall occur:
 
4.3.1 a material breach of this Agreement by Consultant, which breach has not
been cured within 5 days after a written demand for such performance is
delivered to Consultant by the Company that reasonably identifies the manner in
which the Company believes that Consultant has breached this Agreement;
 
4.3.2 any material act or event which inhibit Consultant from fully performing
its responsibilities to the Company in good faith;
 
4.3.3 a felony indictment or conviction of Consultant;
 
4.3.4 breach of the confidentiality obligations of Consultant under this
Agreement or violation of any insider trading law (including “tipping”);
 
4.3.5 Consultant commits any act of dishonesty, gross carelessness or gross
misconduct; or
 
4.4 Upon notice from the Company to Consultant other than pursuant to Section
4.2 or 4.3.
 
 
D-3

--------------------------------------------------------------------------------

 
The termination of Consultant’s engagement shall not terminate the rights and
obligations of the parties under Sections 3.2, 4, 5, 6 and 9-23.
 
5. Representations and Warranties. Consultant represents and warrants to the
Company that: (a) Consultant is under no contractual restriction or other
restrictions or obligations that are inconsistent with this Agreement, the
performance of its duties and the covenants hereunder; and (b) Consultant is
under no physical or mental disability that would interfere with him/her keeping
and performing all of the agreements, covenants and conditions to be kept or
performed hereunder.
 
6. Independent Contractor. It is expressly agreed that Consultant is acting as
an independent contractor in performing its services hereunder, and this
Agreement is not intended to, nor does it create, an employer-employee
relationship nor shall it be construed as creating any joint venture or
partnership between the Company and Consultant. Consultant shall be responsible
for all applicable federal, state and other taxes related to Consultant’s
consulting fee and the Company shall not withhold or pay any such taxes on
behalf of Consultant, including without limitation social security, federal,
state and other local income taxes. Since Consultant is acting solely as an
independent contractor under this Agreement, Consultant shall not be entitled to
insurance or other benefits normally provided by Company to its employees.
Consultant shall be relying upon the Company to supply accurate data and
information without independent verification.
 
7. Assignment. The Company is entering into this Agreement in reliance upon and
in consideration of the skills and qualifications of Consultant. Consultant may
not assign or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Company, which consent may be withheld
for any reason. 
 
8. Disclaimer of Responsibility for Acts of Company. The obligations of the
Consultant described in this Agreement consist solely of the Services to
Company. In no event shall Consultant be required by this Agreement to act as
the agent of Company or otherwise to represent or make decisions for Company.
All final decisions with respect to acts of Company or its affiliates, whether
or not made pursuant to or in reliance on information or advice furnished by
Consultant hereunder, shall be those of Company or such affiliates and
Consultant shall under no circumstances be liable for any expense incurred or
loss suffered by Company as a consequence of such decisions.
 
9. Indemnity. Each party agrees to indemnify, defend and hold the other party
(and its directors, officers, employees and agents) harmless against any and all
claims, loss, cost, liability, or expense (including, without limitation,
reasonable attorneys’ fees and costs) incurred, sustained and/or paid by such
other party arising out of (a) any breach by such party of any of its
representations, warranties or covenants made under or in connection with this
Agreement, or (b) the gross negligence or willful misconduct of such party in
its performance under this Agreement.
 
10. Confidentiality. Consultant recognizes that during the course of
Consultant’s activities on behalf of the Company, it will accumulate certain
proprietary and confidential information and trade secrets used in the Company’s
business and will have divulged to it certain confidential and proprietary
information and trade secrets about the business, operations and prospects of
the Company, which constitute valuable business assets of the Company.
Consultant hereby acknowledges and agrees that such information, except for
information which is in the public domain prior to Consultant’s receipt thereof,
or which subsequently becomes part of the public domain other than by
Consultant’s breach of a confidentiality obligation, or which Consultant can
clearly demonstrate was in its possession prior to receipt thereof from the
Company and was developed by Consultant or received by Consultant from a
third-party without breach of such third-parties confidentiality obligations
with respect thereto (“Proprietary Information”) is confidential and proprietary
and constitutes trade secret information and the Proprietary Information belongs
to the Company and not to Consultant. Consultant agrees, to the extent not
prohibited by law, that it shall not, at any time prior to termination of this
Agreement or thereafter disclose, divulge or make known, directly or indirectly,
to any person, or otherwise use or exploit in any manner any Proprietary
Information obtained by Consultant under this Agreement, except in connection
with and to the extent required by its performance of its duties hereunder for
the Company and except that Consultant shall have no liability for
unintentional, inadvertent immaterial disclosures more than one year after
termination of this Agreement. Upon termination of this Agreement, Consultant
shall deliver to the Company all tangible displays and repositories of
Proprietary Information.
 
 
D-4

--------------------------------------------------------------------------------

 
11. Publication and Release of Information. Consultant shall not disseminate,
publish or publicly release any press release or other document regarding the
Company that has not been approved in advance by the Company in writing.
Furthermore, Consultant shall not make any statement or assertion regarding the
Company that may be inconsistent with or contrary to information disclosed in
the Company’s filings with the Securities and Exchange Commission.
 
12. Complete Agreement. This Agreement supersedes any and all of the other
agreements, either oral or in writing, between the Parties with respect to the
subject matter hereof and contains all of the covenants and agreements between
the parties with respect to such subject matter in any manner whatsoever. Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by any party, or
anyone herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding.
 
13. Amendment. No amendment to this Agreement shall be valid unless such
amendment is in writing and is signed by authorized representatives of all the
parties to this Agreement.
 
14. Waiver. Any of the terms and conditions of this Agreement may be waived at
any time and from time to time in writing by the party entitled to the benefit
thereof, but a waiver in one instance shall not be deemed to constitute a waiver
in any other instance. A failure to enforce any provision of this Agreement
shall not operate as a waiver of this provision or of any other provision
hereof.
 
15. Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, postage prepaid,
addressed to the party at the address set forth in the introductory paragraph of
this Agreement. Any Notice, other than a Notice sent by registered or certified
mail, shall be effective when received; a Notice sent by registered or certified
mail, postage prepaid return receipt requested, shall be effective on the
earlier of when received or the third day following deposit in the United States
mails. Any party may from time to time change its address for further Notices
hereunder by giving notice to the other party in the manner prescribed in this
Section.
 
 
D-5

--------------------------------------------------------------------------------

 
16. Severability. In the event that any provision of this Agreement shall be
held to be invalid, illegal or unenforceable in any circumstances, the remaining
provisions shall nevertheless remain in full force and effect and shall be
construed as if the unenforceable portion or portions were deleted.
 
17. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. Any attempt
by either party to assign any rights, duties or obligations which may arise
under this Agreement without the prior written consent of the other party shall
be void.
 
18. Governing Law. The validity, interpretation and construction of this
Agreement and each part thereof will be governed by the laws of the State of
Nevada.
 
19. Attorneys’ Fees. In the event a dispute arises with respect to this
Agreement, the party prevailing in such dispute shall be entitled to recover all
expenses, including, without limitation, reasonable attorneys’ fees and expenses
incurred in ascertaining such party’s rights, in preparing to enforce or in
enforcing such party’s rights under this Agreement, whether or not it was
necessary for such party to institute suit.
 
20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which may be deemed an original and all of which together will
constitute one and the same instrument.
 
21. Headings. The section headings in this Agreement are solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.
 
22. Arbitration. The parties agree that all controversies which may arise
between them concerning any transaction, the construction, performance or breach
of this or any other agreement between them, whether entered into prior, on or
subsequent to the date hereof, or any other matter, including but not limited
to, securities activity, investment advice or in any way related thereto, shall
be determined by arbitration in accordance with the rules of the American
Arbitration Association. This shall inure to the benefit of and be binding on
the Company, its officers, directors, agents, independent contractors,
employees, controlling persons, sureties and any person acting on its behalf as
to this Agreement and shall inure to the benefit of and be binding on the
Consultant, its officers, directors, agents, independent contractors, employees,
controlling persons, sureties and any person acting on its behalf as to this
Agreement. Any award rendered in arbitration may be enforced in any court of
competent jurisdiction.
 
23. Arbitration Disclosures. Arbitration is final and binding on the parties.
The parties are waiving their right to seek remedies in court, including the
right to jury trial. Pre-arbitration discovery is generally more limited than
and different from court proceedings. The arbitrators’ award is not required to
include factual findings or legal reasoning and any party’s right to appeal or
to seek modification of rulings by the arbitrators is strictly limited. The
panel of arbitrators will typically include a minority of arbitrators who were
or are affiliated with the securities industry.
 
 
D-6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties execute this Agreement as of the date first
above written.
 

        Company:       TIX CORPORATION      
   
   
    By:   /s/ Mitchell J. Francis  

--------------------------------------------------------------------------------

Mitchell J. Francis   Chief Executive Officer

 

            Consultant:  
   
   
       /s/ Timothy Bordonaro  

--------------------------------------------------------------------------------

TIMOTHY BORDONARO







 
D-7

--------------------------------------------------------------------------------

 

